Citation Nr: 1426309	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  05-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a disability involving the right shoulder, right chest, and right upper back, to include nerve, ligament, tendon, and soft tissue damage, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals of a ruptured right biceps muscle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  He had service in Vietnam and his awards and medals include the Silver Star Medal, the Bronze Star Medal with "V" Device, and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the VARO in Detroit, Michigan, that, in pertinent part, confirmed and continued a 20 percent rating for disability of the Veteran's right shoulder, right chest, and right upper back region and a 10 percent rating for residuals of a ruptured right biceps muscle.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded in April 2013 to schedule him for a VA examination.  The AOJ indicated the Veteran did not appear to his June 2013 or January 2014 scheduled examinations.  However, the Board finds that the Veteran is now living in Lansing, Michigan and not Novi, Michigan, where the letters were sent notifying him of his examinations.  On remand, his address should be verified and a new examination scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify his current mailing address.

2.  After completing the above, schedule the Veteran for a VA examination to determine the severity of his service-connected muscle disabilities.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries.

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Ensure the report of the VA compensation examination report addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

4.  Then readjudicate the claims in light of all additional evidence received since the most recent statement of the case.  If the benefits requested are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

